Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2, 4, 7 – 14, and 16 – 20 are amended. 

Claims 1 – 20 are pending. 

Response to Amendment
The rejection of claims 2, 4 – 6, and 9 – 20, under 35 U.S.C. 112(b), is withdrawn of the amendments. 

Response to Arguments
Applicant’s arguments, filed 09/24/2021, with respect to the objection to the Abstract of the Disclosure have been fully considered and are persuasive.  The objection to the Abstract of the Disclosure has been withdrawn. 

Applicant’s arguments, filed 09/24/2021, with respect to the rejection of claims 1 – 5, 7, 10 – 14, 16, 19, and 20, under 35 U.S.C. 103, have been fully considered and are persuasive.  The rejection of claims 1 – 5, 7, 10 – 14, 16, 19, and 20, under 35 U.S.C. 103, has been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Claim 1
a controller suitable for performing 

a backup operation of copying data from an over-read page into a back-up page when the over-read page, a number of read requests to which is equal to or greater than a first reference number, is detected among the plurality of pages in the normal block, and reading the data from the back-up page in response to a read request for the over-read page after the backup operation,

wherein the controller is further suitable for performing an operation of setting a page which is  as the back-up page, and not using a page which is unprogrammable/unreadable, among the plurality of pages in the bad block.
Claim 2
when a number of errors equal to or greater than a reference value occur when reading the data from the back-up page in response to the read request for the over-read page, the controller reads the data from the over-read page, invalidates the back-up page, and performs an operation of canceling the setting of a page set as the back-up page.
Claim 3
wherein after the canceling operation, the controller sets an empty page, among the plurality of pages in the normal block, as the back-up page when no page which is programmable/readable is present among the plurality of pages in the bad block.
Claim 4
wherein the controller detects at least one page which is programmable/readable, among the plurality of pages in the bad block, during a detection time period, and generates a page list including the detected page, and 

wherein the controller sets at least one among the detected page included in the page list as the back-up page.
Claim 5
the controller detects the page which is programmable/readable by performing a test operation of programming/reading dummy data in each of the pages in the bad block, and 

wherein the controller detects, as the page which is programmable/readable, a page whose number of errors is less than or equal to a reference number of errors as a result of performing the test operation.
Claim 6
the controller enters the detection time period when a command is not inputted from a host for a reference time or more, and exits from the detection time period in response to a command inputted from the host.
Claim 7
the controller sets an empty page, among the plurality of pages in the normal block, as the back-up page when no page is present among the plurality of pages in the bad block.
Claim 8
the controller selects memory blocks, whose number of read requests in units of blocks is equal to or greater than a second reference number, from the plurality of memory blocks, and detects the over-read page among a plurality of pages in any one of the selected normal blocks, and 

wherein the first reference number is smaller than or equal to the second reference number.
Claim 9
the controller selects memory blocks whose number of read requests in units of blocks is equal to or greater than a second reference number, from the plurality of memory blocks, detects a candidate page whose number of read requests is equal to or greater than a third reference number- among a plurality of pages in any one of the selected memory blocks, and detects the candidate page as the over-read page when the number of read requests to the candidate page is equal to or greater than the first reference number, and 

wherein the third reference number is smaller than the first reference number, and the first reference number is smaller than or equal to the second reference number.
Claim 19
a controller suitable for controlling the memory device to: 

copy data from the first page into the second page, when the first page has been read more than a threshold number of times; and 

read the data from the second page in response to a read request for the first page, 

wherein the second page is a page which is programmable/readable among a plurality of pages in the second block which is detected as a bad block, and 

wherein a page which is unprogrammable/unreadable among the plurality of pages in the second block is not used
Claim 20
the controller is suitable for controlling the memory device to read the data from the first page, when the reading of the data from the second page fails.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The present invention includes a memory system and an operating method of a memory system.

The claimed invention, regarding claim 1 as representative, recites features such as: a nonvolatile memory device including a plurality of memory blocks each including a plurality of pages, wherein the plurality of memory blocks include at least one bad block and normal block; and a controller suitable for performing a backup operation.

The prior art of record (Seol, U.S. Publication 2009/0034328, Liu et al., U.S. Publication 2018/0254092, and Amidi et al. U.S. Publication 20150248249, as examples of such prior art) do not teach the same. 

Hence, the prior art fails to anticipate or render obvious the claimed method and apparatus.

Claim 1 – 20 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Daniel F. McMahon/Primary Examiner, Art Unit 2111